EXECUTIVE EMPLOYMENT AGREEMENT

        THIS AGREEMENT executed as of the 18th day of December, 2000, by and
between Frontier Oil Corporation, a Wyoming corporation (the “Company”), and W.
Reed Williams (the “Executive”).

W I T N E S S E T H:

        WHEREAS the Executive is a principal officer of the Company and an
integral part of its management;

        WHEREAS, the Company wishes to assure both itself and the Executive of
continuity of management in the event of any actual or threatened change in
control of the Company;

        WHEREAS, this Agreement is not intended to alter materially the
compensation and benefits that the Executive could reasonably expect in the
absence of a change in control of the Company and, accordingly, this Agreement
will be operative only upon a change in control of the Company, or if the
Executive’s employment is terminated in anticipation of a change in control as
that term is hereafter defined.

        NOW THEREFORE, in consideration of the premises and covenants herein
contained and other good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed by and between
the parties as follows:

      1.    Operation of Agreement.

      1.01    This Agreement shall be binding immediately upon its execution by
the parties hereto, but, notwithstanding anything in this Agreement to the
contrary, the day prior to the date of a Change in Control of the Company or the
day on which the Executive's employment is terminated in anticipation of a
change in control as defined in paragraph 1.02 below shall be the operative date
on which the Agreement and any provision thereof shall be operative and
effective (the earlier to occur of such days shall be the "Effective Date").
Upon the Effective Date this Agreement and all provisions thereof shall become
operative immediately, without the necessity of any further action on the part
of either party hereto.

                 The term of this Agreement shall end on the third anniversary
of the date of execution of this Agreement; provided , however, that commencing
on the date one year after the date hereof, and on each annual anniversary of
such date (such date and each annual anniversary thereof is hereinafter referred
to as the “Renewal Date”), the term of this Agreement shall be automatically
extended so as to terminate three years from such Renewal Date, unless at least
thirty (30) days prior to the Renewal Date the Company shall give written notice
that the term of the Agreement shall not be so extended; and provided, further,
that after a Change in Control of the Company during the term of this Agreement,
this Agreement shall remain in effect until three years after the Change in
Control or until all of the obligations of the parties hereunder are satisfied,
whichever occurs later.

      1.02    For the purpose of this Agreement, the term "Change in Control of
the Company" shall mean a change in control of a nature that would be required
to be disclosed in a proxy statement, governed by the rules of the Securities
and Exchange Commission as in effect on the date of this Agreement; provided
that without limitation, such a change in control shall be deemed to have
occurred upon the occurrence of any one of the following:

                 (a)     the consummation of any transaction (including without
limitation, any merger, consolidation, tender offer, or exchange offer) the
result of which is that any individual or “person” (as such term is used in
Sections 13(d)(3) and 14(d)(2), of the Securities Exchange Act of 1934 - the
“Exchange Act”) is or becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities,

                 (b)    the first day during any period of 24 consecutive
months, commencing before or after the date of this Agreement that the
individuals, who at the beginning of such 24 month period were directors of the
Company for whom the Executive shall have voted, cease for any reason to
constitute at least a majority of the Board of Directors of the Company,

                 (c)    the sale, lease, transfer, conveyance or other
disposition (including by merger or consolidation) in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole,

                 (d)    the adoption of a plan relating to the liquidation or
dissolution of the Company, or

                 (e)    the date the Company files a report or proxy statement
with the SEC stating that a change in control has or may occur pursuant to any
then existing contract or termination.

      1.03    This Agreement shall terminate forthwith, and without more, in the
event that Executive ceases to be an executive officer of the Company at any
time prior to the Effective Date whether by reason of his death, Disability,
discharge, resignation or otherwise; except that either party wishing to
terminate the employment relationship, other than by reason of death, Disability
or discharge for Cause, hereby agrees to give the other party at least 60 days
prior written notice. Notwithstanding the foregoing, following the commencement
of any discussions of any third party that ultimately result in the occurrence
of a Change of Control, the Company shall not at the instance or upon the
suggestion of such third party terminate the employment or reduce the
compensation of Executive.

      1.04    Except as provided in paragraph 1.03 above, nothing expressed or
implied herein shall create any right or duty (on the part of the Company or
Executive) to have Executive remain in the employment of the Company at any time
prior to the Effective Date, each reserving all rights to terminate the
employment relationship at any time (subject to the notice requirement contained
in paragraph 1.03 above) prior to the Effective Date, with or without Cause.

      2.    Employment; Period of Employment.

      2.01    The Company hereby agrees to continue the Executive in its employ,
and the Executive hereby agrees to remain in the employ of the Company, or
subject to the terms of this Agreement, such other corporate profit center as
shall then be the principal successor to the business, assets and the properties
of the Company, for the period set forth in paragraph 2.02 below (the "Period of
Employment") in the position and with the duties and responsibilities set forth
in Section 3 below, and upon the other terms and conditions hereinafter stated.

      2.02     The Period of Employment, subject only to the provisions of
Section 6 below relating to Disability, shall continue for a period of three
years from the Effective Date.

      3.     Position, Duties, Responsibilities.

      3.01     It is contemplated that at all times during the Period of
Employment the Executive shall continue to serve as a principal officer of the
Company with the office and title of Vice President, General Counsel of the
Company and continue to have duties and responsibilities commensurate with those
duties and responsibilities imposed on the Executive immediately prior to the
Effective Date.

      3.02     During the Period of Employment the Executive shall also serve
and continue to serve, if and when elected and reelected, as an officer or
director, or both, of any subsidiary, division or affiliate of the Company.

      3.03     Throughout the Period of Employment the Executive shall devote
his full time and undivided attention during normal business hours to the
business and affairs of the Company, except for reasonable vacations and except
for illness or incapacity, but nothing in this Agreement shall preclude the
Executive from devoting reasonable periods required for serving as a director or
member of a committee of any organization involving no conflict of interest with
the interests of the Company, from engaging in charitable and community
activities, and from managing his personal investments, provided that such
activities do not materially interfere with the regular performance of his
duties and responsibilities under this Agreement.

      3.04     The office of the Executive shall be located at the executive
offices of the Company at 5340 S. Quebec Street, Suite 200N, Englewood, Colorado
80111-1911. The Executive shall not be required to change the current situs of
his employment or residence. The Executive also shall not be required to be
absent therefrom on travel status or otherwise more than a total of 60 working
days in any calendar year nor more than 20 consecutive days at any one time.

      4.     Compensation, Compensation Plans, Perquisites.

      4.01  (a)  For all services rendered by the Executive in any capacity
during the Period of Employment, including, without limitation, services as an
executive, officer, director or member of any committee of the Company or of any
subsidiary, division or affiliate thereof, the Executive shall be paid as
compensation:

                     (i)    A base salary at no less than the rate in effect
immediately prior to the Effective Date, with increases (if any) as shall be
made from time to time in accordance with the Employer’s regular salary
administration practices;

                     (ii)    An annual performance bonus in an amount no less
than the amount of 50% of the base salary determined pursuant to subparagraph
4.01 (a)(i).

               (b)  Any increase in salary pursuant to clause (i) of
subparagraph 4.01 (a) or in bonus or other compensation shall in no way diminish
any other obligation of the Company under this Agreement.

      4.02     During the Period of Employment the Executive shall be and
continue to be a full participant in the Company's applicable stock option plans
and any other compensation plans in which the Executive participates immediately
prior to the Effective Date, or equivalent successor plans that may be adopted
by the Company, with at least the same reward opportunities to Executive that
have heretofore been provided. Nothing in this Agreement shall preclude
improvement of reward opportunities in such plans or other plans in accordance
with the present practice of the Company.

      4.03     During the Period of Employment, the Executive shall be entitled
to perquisites, including, without limitation, an office, secretarial and
clerical staff, and to fringe benefits, including, without limitation, the
payment or reimbursement of club dues, in each case at least equal to those
attached to his office immediately prior to the Effective Date, as well as to
reimbursement, upon proper accounting, of reasonable expenses and disbursements
incurred by him in the course of his duties.

      5.     Employee Benefit Plans.

      5.01     The compensation, together with other matters provided for in
Section 4 above, is in addition to the benefits provided for in this Section 5.

      5.02     The Executive, his dependents and beneficiaries shall be entitled
to all payments and benefits and service credit, for benefits during the Period
of Employment to which officers of the Company, their dependents and
beneficiaries are entitled as a result of the employment of such officers under
the terms of employee plans and practices of the Company in effect immediately
prior to the Effective Date, including, without limitation, the Company's
retirement program (consisting of the Frontier Retirement Savings Plan, and the
Frontier Deferred Compensation Plan), the Company's stock purchase and savings,
thrift and investment plans, if any, the Frontier Oil Corporation Executive Life
Insurance Plan, its group life insurance plans, its accidental death and
dismemberment insurance, its business travel insurance, its long term
disability, medical, dental and health and welfare plans and other present or
successor plans and practices of the Company, its subsidiaries and divisions,
for which officers, their dependents and beneficiaries are eligible, and to all
payments or other benefits under any such plan or practice after the Period of
Employment as a result of participation in such plan or practice during the
Period of Employment.

      5.03     Nothing in this Agreement shall preclude the Company from
amending or terminating any employee benefit plan or practice but, it being the
intent of the parties that the Executive shall continue to be entitled during
the Period of Employment to perquisites as set forth in paragraph 4.03 above and
to benefits and service credit for benefits under paragraph 5.02 above at least
equal to those attached to his position immediately prior to the Effective Date,
and nothing in this Agreement shall operate as, or be construed to reduce or
authorize reduction without the Executive's written consent in the level of such
perquisites, benefits or service credit for benefits. In the event of any such
reduction by amendment or termination of any plan or practice or otherwise, the
Executive, his dependents and beneficiaries shall continue to be entitled to
perquisites, benefits and service credit for benefits under such plans or
practices that he or his dependents and beneficiaries would have received if
such reduction had not taken place.

      6.     Effect of Death or Disability.

      6.01     In the event of the death of the Executive during the Period of
Employment, the legal representative of the Executive shall be entitled to the
compensation provided for in paragraph 4.01 during the balance of the Period of
Employment. The Period of Employment shall be deemed to have ended as of the
close of business on the last day of the twelfth month following the month in
which death shall have occurred but without prejudice to any other payments due
in respect of the Executive’s death hereunder or pursuant to any other
agreements or arrangements with the Company.

      6.02     The term "Disability," as used in this Agreement, shall mean an
illness or accident which prevents the Executive from performing his duties
under this Agreement for a period of six consecutive months. In the event of the
Disability of the Executive during the Period of Employment, the Executive shall
be entitled to the full compensation provided for in this Agreement for the
period of such Disability (i.e., commencing on the date on which the Disability
occurred) but not in excess of six months. The Period of Employment shall be
deemed to have ended as of the close of business on the last day of such six
months' period but without prejudice to any payments due to the Executive in
respect of disability or any short term illness or accident which prevents the
Executive from performing his duties for a period of less than six months.

      7.     Termination.

      7.01    In the event of a Termination, as defined in paragraph 7.03 below,
during the Period of Employment, the provisions of this Section 7 shall apply.

      7.02     In the event of a Termination the Company shall, as liquidated
damages or severance pay, or both, pay to the Executive and provide him, his
dependents, beneficiaries and estate, with the following:

                  (a)    The Company shall continue to pay the Executive the
base salary compensation provided in paragraph 4.01 (a)(i) above at the rate in
effect at the time of Termination (which in accordance with the terms of this
Agreement shall be no less than the rate of base salary in effect immediately
prior to the Effective Date). Such base salary shall be paid no less than
monthly beginning at the end of the month in which Termination occurred and
continuing each month during the three (3) year period following Termination.

                  (b)     The Company shall also continue to pay the Executive
the annual performance bonus provided in paragraph 4.01(a)(ii) above. Such
annual performance bonus compensation shall be paid on an annual basis, so that
a payment will be made in each of the three years following Termination.

                  (c)     With regard to the employee benefits and perquisites
described in paragraphs 5.02 and 4.03, the Company shall pay the Executive an
amount no less than 30% of the total amount of the unpaid base salary payable
pursuant to subparagraph (a) above.

                  (d)     In the event that the Executive shall at the time of
Termination hold an outstanding and unexercised (whether or not exercisable at
the time) option or options theretofore granted by the Company, the Company
shall, in addition to the amounts provided for above, pay to the Executive in a
lump sum an amount equal to the excess above the option price under each such
option of the Fair Market Value at the time of Termination of the shares subject
to each such option. Solely for the purpose of this subparagraph (d), Fair
Market Value at the time of Termination shall be deemed to mean the higher of
(i) the average of the reported closing prices of the Common Shares of the
Company, as reported on the New York Stock Exchange - Composite Transactions, on
the last trading day prior to the Termination and on the last trading day of
each of the two preceding thirty-day periods, and (ii) in the event that a
Change in Control, as defined in paragraph 1.02 above, prior to Termination
shall have taken place as the result of a tender offer and such Change in
Control was consummated within twelve months of Termination, the price paid for
a majority of the Common Shares of the Company in the course of such tender
offer.

                  (e)     At the Company's option, upon Termination the Company
may pay Executive the total of all amounts payable to Executive pursuant to
subparagraphs (a), (b) and (c) of this Section 7.02 in a lump sum payment.
Executive may also elect upon Termination, to receive all amounts payable to him
pursuant to subparagraphs (a), (b) and (c) of this Section 7.02 in a lump sum
payment by providing written notice of such election to the Company. The Company
agrees to make a lump sum payment of the total of such amounts within 30 days of
Executive’s notice of election to receive lump sum payment. It is acknowledged
and agreed that no lump sum payment will modify or obviate any obligations of
the Company other than the payments otherwise due following Termination pursuant
to subparagraphs (a), (b) and (c) above.

      7.03     The word "Termination," for the purpose of this Section 7 and any
other provisions of this Agreement, shall mean:

                  (a)     Termination by the Company of the employment of the
Executive by the Company and its subsidiaries for any reason other than for
Cause as defined in paragraph 7.04 below or for Disability as defined in
subparagraph 6.02 above; or

                  (b)    Termination by the Executive of his employment by the
Company and its subsidiaries upon the occurrence of any of the following events:

                           (i)    Failure to elect or reelect the Executive to,
or removal of the Executive from, the office set forth in paragraph 3.01 above.

                           (ii)     A significant change in the nature or scope
of the authorities, powers, functions or duties of Executive as contemplated by
paragraph 3.01 above, or a reduction in compensation, and such change and/or
reduction is not remedied within 30 days after receipt by the Company of written
notice from the Executive.

                           (iii)    A determination by the Executive made in
good faith that as a result of a Change in Control of the Company, as defined in
paragraph 1.02 above, and a change in circumstances thereafter that
significantly affects his position, he is unable to carry out the authorities,
powers, functions or duties attached to his position as contemplated by Section
3 of this Agreement, and such determination is not remedied within 30 days after
receipt by the Company of written notice from the Executive.

                           (iv)     A breach by the Company of any provision of
this Agreement not embraced within the foregoing clauses (i), (ii) and (iii) of
this subparagraph 7.03(b) that is not remedied within 30 days after receipt by
the Company of written notice from the Executive.

                           (v)     The liquidation, dissolution, consolidation
or merger of the Company or transfer of all or substantially all of the assets
of the Company and its Subsidiaries unless a successor or successors (by merger,
consolidation or otherwise) to which all or a significant portion of the assets
have been transferred shall have assumed all duties and obligations of the
Company under this Agreement.

        An election by the Executive to terminate his employment given under the
provisions of this paragraph 7.03 shall not be deemed a voluntary termination of
employment by the Executive for the purpose of this Agreement or any plan or
practice of the Company.

      7.04     For the purpose of any provision of this Agreement, the
termination of the Executive's employment shall be deemed to have been for
"Cause" only if:

                  (a)     termination of his employment shall have been the
result of an act or acts of dishonesty on the part of the Executive constituting
a felony and resulting or intended to result directly or indirectly in gain or
personal enrichment at the expense of the Company; or

                  (b)     there has been a breach by the Executive during the
Period of Employment of the provisions of paragraph 3.03 above, relating to the
time to be devoted to the affairs of the Company, or of Section 8.01, relating
to confidential information, and such breach results in demonstrably material
injury to the Company and with respect to any alleged breach of paragraph 3.03
or of section 8.01 hereof, the Executive after notice and an opportunity to be
heard either shall have failed to remedy such alleged breach or shall have
failed to take all reasonable steps to that end within thirty days from his
receipt of written notice by the Company pursuant to resolution duly adopted by
the Board of Directors of the Company; and provided that thereafter

                  (c)     there shall have been delivered to the Executive a
certified copy of a resolution of the Board of Directors of the Company adopted
by the affirmative vote of not less than three-fourths of the entire membership
of the Board of Directors called and held for that purpose and at which the
Executive was given an opportunity to be heard, finding that the Executive was
guilty of conduct set forth in subparagraphs (a) or (b) above, specifying the
particulars thereof in detail.

        Anything in this paragraph 7.04 or elsewhere in this Agreement to the
contrary notwithstanding, the employment of the Executive shall in no event be
considered to have been terminated by the Company for Cause if termination of
his employment took place (a) as the result of bad judgment or negligence on the
part of the Executive, or (b) as the result of an act or omission without intent
of gaining therefrom directly or indirectly a profit to which the Executive was
not legally entitled, or (c) because of an act or omission believed by the
Executive in good faith to have been in or not opposed to the interest of the
Company, or (d) for any act or omission in respect of which a determination
could properly be made that the Executive met the applicable standard of conduct
prescribed for indemnification or reimbursement or payment of expenses under the
Policies of the Company or the laws of the State of Wyoming or the directors’
and officers’ liability insurance of the Company, in each case as in effect at
the time of such act or omission, or (e) as the result of an act or omission
which occurred more than twelve calendar months prior to the Executive’s having
been given notice of the termination of his employment for such act or omission
unless the commission of such act or such omission could not at the time of such
commission or omission have been known to a member of the Board of Directors of
the Company (other than the executive, if he is then a member of the Board of
Directors), in which case more than twelve calendar months from the date that
the commission of such act or such omission was or could reasonably have been so
known, or (f) as the result of a continuing course of action which commenced and
was or could reasonably have been known to a member of the Board of Directors of
the Company (other than the Executive) more than twelve calendar months prior to
notice having been given to the Executive of the termination of his employment.

      7.05    In the event that the Executive's employment shall be terminated
by the Company during the Period of Employment and such termination is alleged
to be for Cause, or the Executive's right to terminate his employment under
paragraph 7.03(b) above shall be questioned by the Company or for any other
reason, the Executive shall have the right, in addition to all other rights and
remedies provided by law, at his election either to seek arbitration in Harris
County, Texas under the rules of the American Arbitration Association by serving
a notice to arbitrate upon the Company or to institute a judicial proceeding, in
either case within ninety days after having received notice of termination of
his employment under paragraph 7.03(b) is subject to question or that the
Company is withholding or proposes to withhold payments or provision of benefits
or within such longer period as may reasonably be necessary for the Executive to
take action in the event that his illness or incapacity should preclude his
taking such action within such ninety-day period.

      8.     Confidential Information

      8.01     The Executive agrees not to disclose, either while in the
Company's employ or at any time thereafter, to any person not employed by the
Company, or not engaged to render services to the Company, any confidential
information obtained by him while in the employ of the Company, including,
without limitation, any of the Company's inventions, processes, methods of
distribution or customers or trade secrets; provided, however, that this
provision shall not preclude the Executive from use or disclosure of information
known generally to the public or of information not considered confidential by
persons engaged in the business conducted by the Company or from disclosure
required by law or Court order.

      8.02     The Executive also agrees that upon leaving the Company's employ
he will not take with him, without the prior written consent of an officer
authorized to act in the matter by the Board of Directors of the Company, any
drawing, blueprint, specification or other document of the Company, its
subsidiaries, affiliates and divisions, which is of a confidential nature
relating to the Company, its subsidiaries, affiliates and divisions, or without
limitation, relating to its or their methods of distribution, or any description
of any formulae or secret processes.

      9.     Notices

      All notices, requests, demands and other communications provided for by
this Agreement shall be deemed to have been duly given if and when mailed in the
continental United States by registered or certified mail, return receipt
requested, postage prepaid, or personally delivered or sent by telex or other
telegraphic means to the party entitled thereto at the address stated below or
to such changed address as the addressee may have given by a similar notice:

  To the Company: Frontier Oil Corporation
10000 Memorial Drive
Suite 600
Houston, Texas 77024     To the Executive: W. Reed Williams
8343 S. Peninsula Drive
Littleton, Colorado 80121


      10.     General Provisions

      10.01     There shall be no right of set-off or counterclaim in respect of
any claim, debt or obligation, against any payments to the Executive, his
dependents, beneficiaries or estate provided for in this Agreement.

      10.02     The Company and the Executive recognize that each party will
have no adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Executive hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus or other appropriate remedy to enforce
performance of such agreements.

      10.03    No right or interest or in any payments shall be assignable by
the Executive; provided, however, that this provision shall not preclude him
from designating one or more beneficiaries to receive any amount that may be
payable after his death and shall not preclude the legal representative of his
estate from assigning any right hereunder to the person or persons entitled
thereto under his will or, in the case of intestacy, to the person or persons
entitled thereto under the laws of intestacy applicable to his estate. The term
"beneficiaries" as used in this Agreement shall mean a beneficiary or
beneficiaries so designated to receive any such amount or, if no beneficiary has
been so designated, the legal representative of the Executive's estate.

      10.04     No right, benefit or interest hereunder, shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect.

      10.05    In the event of the Executive's death or a judicial determination
of his incompetence, reference in this Agreement to the Executive shall be
deemed, where appropriate, to his beneficiary or beneficiaries. This Agreement
shall inure to the benefit of and be enforceable by Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

      10.06     The titles to sections in this Agreement are intended solely for
convenience and no provision of this Agreement is to be construed by reference
to the title of any section.

      10.07     No provision of this Agreement may be amended, modified or
waived unless such amendment, modification or waiver shall be authorized by the
Board of Directors of the Company or any authorized committee of the Board of
Directors and shall be agreed to in writing, signed by the Executive and by an
officer of the Company thereunto duly authorized.

      10.08     Except as otherwise specifically provided in this Agreement, no
waiver by either party hereto of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a subsequent breach of such condition or provision
or a waiver of a similar or dissimilar provision or condition at the same or at
any prior or subsequent time.

      10.09    In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

      10.10    Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company, including, without limitation, any corporation or corporations
acquiring directly or indirectly all or substantially all of the assets of the
Company whether by merger, consolidation, sale or otherwise (and such successor
shall thereafter be deemed "the Company" for the purpose of this Agreement), but
shall not otherwise be assignable by the Company.

      10.11    This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas (other than the choice of law principles
thereof).

      10.12    To the extent that any payment made to Executive pursuant to the
terms of this Agreement is subject to federal income, excise, or other tax at a
rate above the rate ordinarily applicable to wages and salaries paid in the
ordinary course of business ("Penalty Tax"), whether as a result of the
provisions of Sections 280G (b)(1 ) and 4999 (a) of the Internal Revenue Code of
1954, as amended (the "Code"), any similar or analogous provisions of any
statute adopted subsequent to the date hereof, or otherwise, then the amount due
hereunder shall be increased by an amount ("the "Additional Amount") such that
the net amount received by Executive, after paying any applicable Penalty Tax
and any federal or state income tax on such Additional Amount, shall be equal to
the amount that Employee would have received if such Penalty Tax were not
applicable.

      10.13     The Company shall pay all legal fees and expenses which the
Executive may incur as a result of the Company's (and its successors and
assigns) contesting the validity or enforceability of this Agreement. The
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise and amounts
received from other employment or otherwise by the Executive shall not be
recoupable by the Company against the amounts paid to the Executive pursuant to
the terms of this Agreement.

      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

  FRONTIER OIL CORPORATION       By: /s/ James R. Gibbs     ATTEST:     /s/ J.
Currie Bechtol Secretary       /s/ W. Reed Williams
W. Reed Williams